Citation Nr: 0815346	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-35 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected lumbosacral strain, rated as 40 percent disabling 
prior to August 31, 2005, and rated as 50 percent disabling 
from August 31, 2005 to November 30, 2007.

2.  The propriety of the rating reduction from 50 percent to 
40 percent effective on December 1, 2007 for the service-
connected lumbosacral strain.  

3.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).  

4.  Entitlement to a temporary total disability evaluation 
based on hospitalization for treatment of a service-connected 
disability, in excess of 21 days, in accordance with 
38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied entitlement to an increased rating for the 
service-connected lumbosacral strain, rated as 40 percent 
disabling, and denied entitlement to a TDIU.  This case is 
also on appeal from a March 2006 RO rating decision that 
denied the veteran's claim for a temporary total rating based 
on hospitalization for treatment of a service-connected 
disability, in excess of 21 days, pursuant to 38 C.F.R. 
§ 4.29.

During the appeal period, the RO issued a rating decision in 
February 2006 that increased the 40 percent rating to 50 
percent, for the service-connected lumbosacral strain, 
effective on August 31, 2005.  As that award was not a 
complete grant of benefits, the issue remained in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Also during 
the appeal period, the RO issued another rating decision in 
September 2007 that reduced the 50 percent rating to 40 
percent for the service-connected lumbosacral strain, 
effective from December 1, 2007.  As the reduction occurred 
during the pending appeal for increase, it is deemed 
inextricably intertwined with the increased rating claim, and 
as such, the propriety of the reduction is considered a part 
of the pending appeal.  

The veteran initially requested to appear for a personal 
hearing before a Decision Review Officer at the RO, but he 
later withdrew that request in writing.

The issue of the propriety of the reduction from 50 percent 
to 40 percent effective on December 1, 2007, for the service-
connected lumbosacral strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In written correspondence received at the RO in August 
2007, and prior to the promulgation of a decision in the 
appeal, the veteran requested to withdraw from appellate 
status the issue of entitlement to a temporary total rating 
based on hospitalization for treatment of a service-connected 
disability, in excess of 21 days, pursuant to 38 C.F.R. 
§ 4.29.

2.  The veteran's service-connected lumbosacral strain is 
productive of limitation of motion of the thoracolumbar spine 
with additional functional impairment due to pain; ankylosis 
of the entire thoracolumbar spine has never been 
demonstrated.

3.  The veteran's sole service-connected disability, 
lumbosacral strain, has never been rated higher than 50 
percent disabling, and has not been shown to preclude him 
from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to a 
temporary total rating based on hospitalization for treatment 
of a service-connected disability in excess of 21 days, 
pursuant to 38 C.F.R. § 4.29 have been met.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.204 (2007).

2.  The criteria for the assignment of a rating in excess of 
40 percent prior to August 31, 2005 have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Code 5237 (2007).

3.  The criteria for the assignment of a rating in excess of 
50 percent since August 31, 2005 have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Code 5237 (2007).

4.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Although the initial notification did not advise the veteran 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, a subsequent 
letter was sent to the veteran in May 2006 that specifically 
addressed the issue of effective dates and disability 
ratings.  The claims were subsequently readjudicated in 
Supplemental Statements of the Case dated in May 2007, 
September 2007 and October 2007.  

For an increased-compensation claim, (which encompasses a 
TDIU claim) 38 C.F.R. § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notices provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Federal Circuit held in Sanders 
v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007), that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; "Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the notice errors did not affect the essential 
fairness of the adjudication because VA has obtained all 
relevant evidence and the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Specifically, a review of the appellant's representative's 
Informal Hearing Presentation, received in February 2008, 
shows that the submission was filed subsequent to the 
Statement of the case, and multiple Supplemental Statements 
of the Case, which listed all of the relevant criteria for an 
increased rating and entitlement to a TDIU.  The appellant's 
brief discussed the most recent medical findings regarding 
the veteran's lumbar spine, to include pain, limitation of 
motion, and his claimed inability to work due to his back 
condition.  These actions by the veteran's representative 
indicate actual knowledge of the right to submit additional 
evidence and of the availability of additional process.  As 
both actual knowledge of the veteran's procedural rights, and 
the evidence necessary to substantiate the claim have been 
demonstrated and he, and those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, there is no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process.  Furthermore, as discussed below, it appears that 
VA has obtained all relevant evidence.  Importantly, to 
warrant an increased rating in this case, the evidence would 
have to show ankylosis of the thoracolumbar spine.  The 
evidence has never shown ankylosis of the spine, nor has the 
veteran ever asserted such.  Thus, any defect in the notice 
results in harmless error, because strict compliance with 
Vazquez would not change the outcome in this case.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



II.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In this case, the veteran (appellant) has withdrawn his 
appeal as to the issue of entitlement to a temporary total 
rating based on hospitalization for treatment of a service-
connected disability, in excess of 21 days, pursuant to 
38 C.F.R. § 4.29, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration with regard 
to that issue.  Accordingly, the Board does not have 
jurisdiction to review the issue of entitlement to a 
temporary total rating based on hospitalization for treatment 
of a service-connected disability, in excess of 21 days, 
pursuant to 38 C.F.R. § 4.29, and it is dismissed.

III.  Increased Ratings

The veteran seeks a higher rating for the service-connected 
lumbosacral strain, rated as 40 percent disabling prior to 
August 31, 2005, and rated as 50 percent disabling from 
August 31, 2005 to November 30, 2007.  The rating was reduced 
to 40 percent effective from December 1, 2007, and the 
propriety of the reduction is addressed in the remand portion 
of this decision.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38  C.F.R. § 4.7.  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Historically, service connection for lumbosacral strain was 
granted pursuant to a March 1978 rating decision.  An initial 
10 percent rating was assigned pursuant to the criteria at 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (in effect prior to 
September 26, 2003).  The initial rating was reduced to 0 
percent in 1992, but then it was subsequently increased to 20 
percent, effective from September 1999.  A 40 percent rating 
was assigned for the service-connected lumbar strain 
effective from April 17, 2002.  The veteran's current claim 
on appeal for an increased rating was received at the RO on 
April 19, 2005.  A July 2005 rating decision denied the 
veteran's claim for increase, but a February 2006 rating 
decision granted an increased rating to 50 percent for the 
service-connected lumbosacral strain effective from August 
31, 2005.  The relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Thus, the periods prior 
to, and subsequent to August 31, 2005 are assessed.  

Before the veteran submitted his current claim on appeal, the 
criteria for evaluating disabilities of the spine were 
revised.  Pursuant to the revised criteria, the veteran's 
service-connected lumbosacral strain has been evaluated by 
the RO under Diagnostic Code 5237 based on the General Rating 
Formula for Disabilities of the Spine.  The General Rating 
Formula provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less or where favorable 
ankylosis of the entire thoracolumbar spine is demonstrated.  
A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  Finally, a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a (Diagnostic Codes 5237-5243) 
(2007).

Statements from the veteran indicate that he experiences a 
great deal of low back pain that limits function.  

VA examination in June 2005 indicated that the veteran's pain 
would possibly increase with repetitive use or during flare-
ups, although additional functional limitation was not 
identified.  The examiner did not identify a motor or sensory 
neurological deficit, or a spasm or weakness, although there 
some pain on movement along with some tenderness.  Forward 
flexion was limited to 30 degrees; however during informal 
parts of the examination, while dressing and undressing, the 
veteran was able to flex further in apparent comfort.  The 
diagnosis was lumbosacral strain.  X-rays revealed no 
evidence of fracture or dislocation.  Intervertebral spaces 
were maintained.  Normal lordosis was identified.  There were 
multiple minute metallic fragments anterior to the 
lumbosacral joint, but those shrapnel fragments were 
apparently lateral in location.  

VA outpatient records from November 2005 reveal that the 
veteran began complaining of pain and numbness down his right 
leg.  A VA examiner in January 2006 revealed that the veteran 
had radicular symptoms; and, in reference to a December 2005 
magnetic resonance imaging (MRI) report, suffered from disc 
dessication at L5-S1, disc height loss at T11-12 and L1-2, 
mild bilateral facet hypertrophy of the entire lumbar spine; 
central annular tear with broad based protrusion and some 
compression of the thecal sac at L4-5, and a right 
paracentral protrusion indenting the epidural fat pad with no 
thecal encroachment at L5-S1.  The examiner noted maximum 
lumbar paraspinous muscle spasm secondary to the anatomical 
abnormalities documented in the magnetic resonance imaging 
(MRI) report.  The veteran could not move the lumbar spine at 
all because of pain and spasm; thus ranges of motion were not 
obtained.  

VA outpatient records indicate that the veteran received 
epidural steroid injections in August 2006.  

By March 2007, however, the veteran was able to flex from 0 
to 70 degrees with pain at 70 degrees, as noted on VA 
examination.  Extension was to neutral with pain.  Right and 
left lateral rotation was 0 to 10 degrees.  Right lateral 
flexion was 0 to 20 degrees with pain at 20 degrees.  The 
veteran was unable to perform left lateral flexion.  Some 
spasm was noted in the lower lumbar area.  Deep tendon 
reflexes were absent in all deep tendons.  Sensation was 
decreased in all dermatomes of the right lower extremity and 
intact in the left lower extremity.  The examiner determined 
that the radicular symptoms on the right were moderately 
severe and the left lower extremity radicular symptoms were 
moderate.  Despite the severity of the veteran's radicular 
symptoms and disc abnormalities, the VA examiner in March 
2007 opined that the veteran's service-connected lumbosacral 
strain was not related to the current condition.  The 
examiner explained that there was no proof that a soft tissue 
injury, such as the one suffered during service, would cause 
radiculopathy in the lower extremities or any type of nerve 
root impingement.  The examiner concluded that there were no 
additional limitations following repetitive use, no flare-
ups, and no effect of incoordination, fatigue, weakness or 
lack of endurance on the veteran's spine function.  

An April 2007 magnetic resonance imaging (MRI) revealed 
degenerative disc disease changes at L4-5 and L5-S1 with 
annular tears; and the small central focal disc protrusions 
at both levels were indenting the thecal sac especially at 
L4-5l the findings had progressed from that of the previous 
study in December 2005.  

Because of severe stenosis at L4/5 secondary to disc bulge, 
facet overgrowth and ligament hypertrophy, the veteran 
underwent a right L4/5 minimally invasive 
diskectomy/decompression in June 2007.  

Two months after the surgery, the veteran continued to 
complain of lower back and right leg pain.  Three months 
following the surgery, the veteran still walked with a cane.  
A VA physician opined in September 2007 that the veteran's 
current pain in the legs and numbness were more likely than 
not related to the disc disease for which he underwent 
surgery.

Based on the medical and other evidence in this case, the 
veteran is clearly in distress.  The veteran has chronic 
severe back pain and radicular symptoms, based on objective 
findings on magnetic resonance imaging (MRI), nerve 
conduction studies, and palpable spasms on examination.  In 
fact, the VA examiner in January 2006 indicated that the 
veteran had complete and total disability; he was unable to 
move his spine at all without pain, and was unable to obtain 
or maintain gainful employment.  Importantly, however, that 
same examiner did not distinguish the veteran's service-
connected disability of lumbosacral strain from his 
subsequent intervening disc disease with radiculopathy.  The 
March 2007 examiner, on the other hand, did specifically 
opine that the service-connected soft tissue injury incurred 
during service was completely unrelated to the veteran's 
current disc/radiculopathy problems.  Thus, although the 
January 2006 examiner made clear that the veteran was 
completely and totally disabled and unemployable, the March 
2007 examiner clearly distinguished between the veteran's 
current chronic pain syndrome with radiculopathy and the 
service-connected lumbosacral strain, and indicated that the 
two were unrelated.  There is no medical opinion to the 
contrary; and, a VA outpatient record from August 2007 
indicates that the veteran had a history of right hip gun 
shot wound in 1990, lending support to the examiner's opinion 
that the veteran's nonservice-connected disc problems are 
unrelated to the service-connected lumbosacral strain.  Given 
that the veteran's current severe pain and limitation is 
caused by nonservice-connected disc disease with 
radiculopathy, and given that the medical evidence of record 
has never shown flexion limited to less than 30 degrees or 
ankylosis of the entire thoracolumbar spine, a rating in 
excess of 40 percent prior to August 31, 2005 and a rating in 
excess of 50 percent after August 31, 2005 is not warranted 
for the service-connected lumbosacral strain.  

The ratings currently assigned prior to December 1, 2007 take 
into account any functional loss because of pain or lack of 
endurance.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).

The preponderance of the evidence is against the claim for 
increase, there is no doubt to be resolved; and a rating in 
excess of 40 percent prior to August 31, 2005 and a rating in 
excess of 50 percent since August 31, 2005 is not warranted.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

IV.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The veteran's service-connected lumbosacral strain is his 
sole service-connected disability and it has never been rated 
more than 50 percent disabling.  As such, the veteran does 
not meet the minimum schedular criteria for TDIU under 38 
C.F.R. § 4.16(a).

Even when the percentage requirements are not met, however, 
entitlement to a TDIU on an extraschedular basis may 
nonetheless be granted in exceptional cases when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. §§ 3.321(b), 4.16(b).  Consideration may be given to a 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment resulting 
from nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.

Based on the medical and other evidence in this case, the 
veteran is clearly too disabled to engage in meaningful 
employment, as explained by the VA examiner in January 2006, 
who indicated that the veteran had complete and total 
disability; he was unable to move his spine at all without 
pain, and was unable to obtain or maintain gainful 
employment.  Importantly, however, that same examiner did not 
distinguish the veteran's service-connected disability of 
lumbosacral strain from his subsequent intervening disc 
disease with radiculopathy.  The March 2007 examiner, 
specifically opined that the service-connected soft tissue 
injury incurred during service was completely unrelated to 
the veteran's current disc/radiculopathy problems.  Thus, 
although the January 2006 examiner made clear that the 
veteran was completely and totally disabled and unemployable, 
the March 2007 examiner made clear that the veteran's current 
chronic pain syndrome causing the total disability was not 
due to the service-connected lumbosacral strain.  There is no 
medical opinion to the contrary.  Thus, the veteran's 
unemployability is not shown to be solely due to service-
connected disability.  The preponderance of the evidence is 
against the claim of entitlement to a TDIU; there is no doubt 
to be resolved; and entitlement to a TDIU is not warranted.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, there has been no showing 
that the service-connected lumbosacral strain under 
consideration here has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization beyond those noted above, or otherwise 
renders impracticable the application of the regular 
scheduler standards.  There is no doubt that the veteran has 
significant impairment of the low back; however, as noted 
above, the medical evidence of record attributes the 
significant disc disease and radiculopathy to a nonservice-
connected condition.  In essence, there is no evidence of an 
exceptional or unusual disability picture related to service 
which renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration for 
an extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The issue on appeal of entitlement to a temporary total 
rating based on hospitalization for treatment of a service-
connected disability in excess of 21 days pursuant to 
38 C.F.R. § 4.29 is dismissed.

An increased rating for the service-connected lumbosacral 
strain prior to December 1, 2007 is denied.  

Entitlement to a TDIU is denied.  




REMAND

During the pendency of the increased rating claim, the RO 
reduced the disability rating for the service-connected 
lumbosacral strain from 50 percent to 40 percent, effective 
from December 1, 2007.  The RO explained that the rating was 
being reduced because the veteran's service-connected 
lumbosacral strain was not manifested by objective evidence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
Although it is certainly true that the veteran's service-
connected lumbosacral strain is not productive of ankylosis, 
the initial assignment of the 50 percent rating, effective 
from August 31, 2005, was not based on a finding of ankylosis 
of the thoracolumbar spine.  Rather, the rating decision of 
February 2006 increased the disability rating for the 
service-connected lumbosacral strain from 40 to 50 percent 
because the overall disability picture more nearly 
approximated the criteria for the assignment of a 50 percent 
rating.  

In order to properly reduce this rating, the evidence of 
record must show a material improvement in symptoms.  Under 
38 C.F.R. § 3.344(c), a reexamination that shows improvement 
in a disability warrants a reduction in the disability 
evaluation.  The RO's finding in February 2006 of no 
ankylosis does not necessarily equate to a showing of 
improvement since the evidence has never shown ankylosis of 
the thoracolumbar spine.  

Additionally, the VA treatment records reveal that the 
veteran underwent surgery for a herniated disc at L4-5.  
Although a VA examiner opined that the veteran's disc 
disability was not associated with the service-connected 
lumbosacral strain, it remains unclear as to whether the 
severity of the lumbosacral strain was affected by the disc 
surgery in June 2007, as no VA examination has been conducted 
since the June 2007 surgery.  

To accurately determine whether there has been a material 
improvement in the veteran's symptomatology associated with 
the service-connected lumbosacral strain, a VA examination 
should be conducted and any pertinent VA and/or private 
treatment records should be obtained and associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
service-connected lumbosacral strain and 
nonservice-connected disc disease, not 
already associated with the claims file.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
lumbosacral strain in terms of the Rating 
Schedule.  All indicated tests, including 
X-ray and range of motion studies, must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
an opinion as to the extent that pain 
limits the functional ability of the 
lumbar spine, and whether there has been 
material improvement in the 
symptomatology associated with the 
service-connected lumbosacral strain.  In 
providing such opinion, the examiner 
should specify, if possible, the nature, 
extent and severity of the symptoms 
associated solely with the service-
connected lumbosacral strain, as opposed 
to the nonservice-connected disc disease 
symptomatology.  If possible, the 
examiner should comment in terms of 
additional functional limitation due to 
pain.  The examiner should describe the 
extent the service-connected lumbosacral 
strain alone results in weakened 
movement, excess fatigability, 
incoordination, and/or ankylosis.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  A complete rationale for any 
opinion expressed must be provided.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim of the propriety of the 
reduction.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


